Gubrry, J.
The defendant was convicted of the offense of assault with intent to murder. The evidence for the State showed that the defendant, without provocation and while the prosecutor was attempting to evade her, made an unjustifiable assault- with a knife or razor upon the prosecutor from behind. The defendant through her statement justified herself under the theory of reasonable fears: Sold, that the evidence overwhelmingly supported the verdict; and the court did not err in failing to charge the jury on the doctrine of reasonable fears, without a request for such a charge, this theory being raised only by the defendant’s statement. See Hardin v. State, 107 Ga. 718 (33 S. E. 700); Parker v. State, 1 Ga. App. 781 (57 S. E. 1028); Crawford v. State, 125 Ga. 793 (54 S. E. 695); Rentfrow v. State, 123 Ga. 539 (51 S. E. 596). The other assignments of error than that dealt with above are without merit. Judgment overruling the motion for a new trial is therefore Affirmed.

Broyles, C. J., and MacIntyre, J., concur.